                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SARAH PERTZ,                                       Case No. 19-cv-06330-CRB (TSH)
                                   5                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   6             v.
                                                                                            Re: Dkt. No. 41
                                   7     HEARTLAND REALTY INVESTORS,
                                         INC., et al.,
                                   8
                                                        Defendants.
                                   9

                                  10          The parties are unable to agree on a protective order. ECF No. 41. The primary issue in

                                  11   dispute is how long Defendants Heartland Realty Investors, Inc., and Heartland Santa Rosa

                                  12   Limited Partnership’s insurer, State Farm, should be allowed to retain confidential documents
Northern District of California
 United States District Court




                                  13   after disposition of this action. Plaintiff proposes a uniform 90-day period for the parties and their

                                  14   insurers to return or destroy confidential materials following final disposition of this case. See

                                  15   ECF No. 41-2 (Plaintiff’s proposed protective order) ¶ 13. Defendants propose no specific

                                  16   deadline. See ECF No. 41-1 (Defendants’ proposed protective order) ¶ 13.2. Defendants’

                                  17   proposed language is as follows:

                                  18                  13.2 Disposition by Insurance Carrier. Protected Materials retained
                                                      by Defendants HEARTLAND REALTY INVESTORS, INC. and
                                  19                  HEARTLAND SANTA ROSA LIMITED PARTNERSHIP’S
                                                      liability carrier, State Farm Insurance Companies, shall be destroyed
                                  20                  at the earliest date that permits State Farm Insurance Companies to
                                                      comply with its retention obligations under applicable insurance
                                  21                  regulations, including antifraud regulations; any evidentiary hold
                                                      orders in connection with other litigation; statutory requirements,
                                  22                  including applicable statutes of limitations; and State Farm Insurance
                                                      Companies’ business practices for destruction of documents. While
                                  23                  such materials are maintained by State Farm Insurance Companies
                                                      pursuant to this paragraph, such materials shall not be used or
                                  24                  disclosed to any third parties unless such use or disclosure is
                                                      authorized or reasonably required by the Designating Party’s written
                                  25                  authorization, subpoena, court order, insurance regulation, or statute.
                                  26          Defendants’ language starts out sounding sort of reasonable by referring to “retention

                                  27   obligations under applicable insurance regulations,” which sound like a thing an insurance carrier

                                  28   should comply with. But it then veers into things like “any evidentiary hold orders in connection
                                   1   with other litigation,” and “statutory requirements, including applicable statutes of limitations.”

                                   2   There’s no explanation in the letter brief what other contemplated litigation those things might be

                                   3   referring to, and they sound like boilerplate. And then the language ends with “and State Farm

                                   4   Insurance Companies’ business practices for destruction of documents,” which just means State

                                   5   Farm will keep the documents for as long as it feels like. Defendants’ proposed paragraph 13.2

                                   6   would effectively let State Farm keep Plaintiff’s confidential information forever.

                                   7           Also, while both sides’ proposed protective orders state in identical language in paragraph

                                   8   7.1 that confidential information may be used “in connection with this case only for prosecuting,

                                   9   defending, or attempting to settle this litigation,” Defendants’ proposed paragraph 13.2 implies

                                  10   other permitted uses by State Farm, which Plaintiff also opposes. Defendants argue that

                                  11   restricting State Farm’s use of Plaintiff’s confidential information to this case is “fundamentally

                                  12   incompatible with the pervasive regulatory regime that governs” insurance companies.
Northern District of California
 United States District Court




                                  13           That’s big rhetoric, as is the claim that state law imposes retention obligations that a 90-

                                  14   day return-or-destroy provision would interfere with. And it turns out there is no substance to the

                                  15   rhetoric. Defendants say these alleged legal requirements can be found in two places: Cal. Ins.

                                  16   Code § 791 et seq. and Cal. Code of Regulations § 2695.3. Defendants don’t cite or quote any

                                  17   particular language in either source as specifically requiring retention of confidential information

                                  18   produced in this lawsuit or the use of Plaintiff’s confidential information for other purposes; they

                                  19   just gesture broadly in the direction of those two legal authorities. The Court has reviewed Cal.

                                  20   Ins. Code § 791 et seq. and sees nothing in there that would require State Farm to retain

                                  21   confidential information from this lawsuit after final disposition of this case. Nor does the Court

                                  22   see any legal obligation in those statutory provisions that State Farm would be unable to fulfill by

                                  23   limiting the use of Plaintiff’s confidential material to the litigation or settlement of this case.

                                  24           Section 2695.3(a) in the Code of Regulations requires an insurer to maintain documents

                                  25   “in such detail that pertinent events and the dates of the events can be reconstructed and the

                                  26   licensee’s actions pertaining to the claim can be determined.” To that end insurers shall:

                                  27                   (1) maintain claim data that are accessible, legible and retrievable for
                                                       examination so that an insurer shall be able to provide the claim
                                  28                   number, line of coverage, date of loss and date of payment of the
                                                                                           2
                                                       claim, date of acceptance, denial or date closed without payment. This
                                   1                   data must be available for all open and closed files for the current year
                                                       and the four preceding years;
                                   2
                                                       (2) record in the file the date the licensee received, date(s) the licensee
                                   3                   processed and date the licensee transmitted or mailed every material
                                                       and relevant document in the file; and
                                   4
                                                       (3) maintain hard copy files or maintain claim files that are accessible,
                                   5                   legible and capable of duplication to hard copy; files shall be
                                                       maintained for the current year and the preceding four years.
                                   6

                                   7   Id. (b). That’s all information related to the processing of the insurance claim. It doesn’t require

                                   8   State Farm to keep confidential documents from a lawsuit after the case is over, or to use

                                   9   Plaintiff’s confidential information for purposes other than this lawsuit.

                                  10           Defendants also say State Farm must maintain Plaintiff’s confidential information out of

                                  11   concern for fraud. That argument is entirely unexplained. Further, Defendants argue that

                                  12   “[s]hould the Court adopt Plaintiff’s proposed language regarding the destruction of records,
Northern District of California
 United States District Court




                                  13   Defendants request the scope of the order be modified to not limit the free flow of information

                                  14   between defense counsel and the insurer in this case.” Defendants do not point to anything in

                                  15   Plaintiff’s proposed order that limits that flow of information. To the contrary, paragraph 7.2(a) in

                                  16   Plaintiff’s proposed order allows a receiving party to disclose confidential material to its insurers.

                                  17           Finally, the Court notes that this return-or-destroy language is in this District’s model

                                  18   protective order. It is used in countless cases without incident, including in cases where there is

                                  19   insurance coverage. Defendants have articulated no reason why State Farm cannot live with a

                                  20   standard provision in a typical protective order.

                                  21           Accordingly, the Court adopts Plaintiff’s proposed form of the protective order. The Court

                                  22   orders Plaintiff to submit a proposed protective order within seven days. It should be the same as

                                  23   the one attached as Exhibit B to the letter brief except revised to reflect that Defendants do not

                                  24   stipulate to it; it will simply be entered as an order.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 14, 2020

                                  27
                                                                                                       THOMAS S. HIXSON
                                  28                                                                   United States Magistrate Judge
                                                                                           3
